



EXHIBIT 10.1






CONFIDENTIAL EMPLOYMENT AGREEMENT
This CONFIDENTIAL EMPLOYMENT AGREEMENT (“Agreement”) is effective as of
February 29, 2016 (the “Effective Date”) by and between Jeffrey Solomon
(“Executive”) and Affinity Gaming (“Affinity”).
In consideration for the mutual promises contained herein and for other good and
valuable consideration, the sufficiency and receipt of which each party
expressly acknowledges, Executive and Affinity agree as follows:
1.Employment. Affinity agrees to employ Executive as its Senior Vice President
and Chief Operating Officer, and Executive accepts such employment upon the
terms and conditions stated herein. Executive represents and warrants that
Executive is free to enter into this Agreement and is not otherwise prohibited
from doing so by any contract or covenant with any person, former employer, or
other entity. Executive agrees that in performing services for Affinity,
Executive will not utilize any confidential or proprietary information from any
former employer.
2.Gaming Regulations. Executive acknowledges that Affinity’s business is highly
regulated by law and is reliant upon maintaining relevant gaming licenses where
it and its affiliates conduct business, and that gaming license regulatory
bodies demand very detailed personal information regarding Affinity’s officers
and employees. Accordingly, Executive acknowledges that Executive may be
required to provide information regarding Executive’s background including, but
not limited to, detailed financial information, criminal history, prior
employment, prior residences, familial relationships, military history, and
educational history. Executive further acknowledges that such information may
require the execution of one or more releases of information or other documents
such that Affinity or a designated third party may obtain background information
necessary for compliance with regulatory requirements. Executive expressly
agrees to provide and execute releases and other documents, and otherwise fully
cooperate with disclosure of any and all information required by any law or
regulatory body including, but not limited to, any gaming regulatory and/or
licensing body, and as may otherwise be required by Affinity.
3.Term. Executive’s employment with Affinity shall begin on the Effective Date,
and shall continue thereafter until terminated by either party in accordance
with the terms set forth in Paragraph 11 below.
4.Duties and Responsibilities. Executive shall perform such duties as are
reasonably assigned to Executive by Affinity’s Chief Executive Officer to whom
Executive will report and shall be accountable. Such duties may include, but are
not limited to, such duties and responsibilities typically performed by a chief
operating officer of a public company in the gaming industry, and may involve
Affinity affiliates. Executive shall devote Executive’s full time and best
efforts, skill, and attention to the diligent performance and discharge of such
duties and responsibilities.
5.Exclusivity and Conflict of Interest. Executive’s employment with Affinity
shall be exclusive. Accordingly, during Executive’s employment with Affinity,
Executive shall not engage in any business activity other than on Affinity’s
behalf without the express written consent of Affinity’s Chief Executive
Officer. Under no circumstance shall Executive engage in any activity that could
create a conflict of interest between Executive and Affinity or any of its
affiliates. Notwithstanding the above, nothing herein shall preclude Executive
from: (a) serving as an officer or director of a business entity, serving as an
officer or director of a non-profit entity, or otherwise participating in
non-profit educational, welfare, social, religious and civil organizations,
including, without limitation, any such positions and participation in effect as
of the Effective Date, subject to the prior written consent of Affinity’s Chief
Executive Officer, which consent (i) in the case of a business entity will be at
the sole and absolute discretion of Affinity’s Chief Executive Officer, and (ii)
in the case of a non-profit entity or non-profit educational, welfare,




1

--------------------------------------------------------------------------------





social, religious and civil organization, will not be unreasonably withheld or
delayed; or (b) purchasing or owning less than five percent (5%) of the publicly
traded securities of any corporation as a passive investment; provided, however,
that any such activities described in (a) and (b) do not conflict or interfere
with the performance and fulfillment of the Executive’s duties and
responsibilities as an executive of Affinity in accordance with this Agreement
or conflict with Paragraph 14 of this Agreement.
6.Compensation. Affinity will pay Executive an annual base salary in the amount
of $400,000. This amount will be reviewed at least annually and subject to
periodic increases at Affinity’s discretion. Executive’s annual base salary may
not be decreased other than as part of an across-the-board salary reduction that
applies in the same manner to all senior executives. Affinity will pay
Executive’s pro-rata base salary, less customary deductions, on Affinity’s
regular paydays.
7.Bonus. Executive is eligible to receive an annual performance-based bonus, the
amount of which, if any, will be based on the achievement of certain collective
and individual goals established by Affinity Gaming’s Board of Directors (the
“Board”) in its sole and absolute discretion, with a target bonus of 60% of
Executive’s base salary for Executive achieving 100% of the goals set for that
calendar year. Except as specifically set forth in Paragraph 11, below, such
incentive bonuses are not earned or paid on a pro-rated basis and are subject to
Executive’s continued employment at the time of payment. Such bonus, if earned
and if awarded by the Board in its sole and absolute discretion, shall be paid,
subject to customary deductions, on or before March 15 of the calendar year
immediately following the calendar year to which the bonus pertained.
8.Long Term Incentive Plan. Executive is eligible to participate in the Affinity
Gaming 2011 Amended Long Term Incentive Plan (“LTIP”), in accordance with the
terms and conditions of the LTIP and any agreement entered into in connection
therewith. Affinity shall cause the Compensation Committee to provide Executive
the following incentives under and subject to the terms and conditions of the
LTIP:
A.     In the first quarter of 2016, an award of 18,000 restricted shares of
Affinity’s common stock (“Restricted Shares”), to vest ratably in thirds
(subject to the condition set forth in Paragraph 8.D. below) on each of the
first, second and third annual anniversary of the Effective Date;
(1) In the event of an acquisition of all or substantially all of the common
stock or assets of Affinity by a Third Party other than Z Capital Partners,
L.L.C., or its affiliates (“Z Capital”) before the third anniversary of the
Effective Date, then all such Restricted Shares shall vest immediately upon
closing of that acquisition;
(2) In the event of an acquisition of all or substantially all of the common
stock or assets of Affinity by Z Capital before the first anniversary of the
Effective Date, then all such Restricted Shares will be cancelled and replaced
with an equity or phantom equity award from the merged entity or one of its
affiliates of equal or greater value subject to vesting and other terms and
conditions to be agreed by Executive and Z Capital.
B.    In the first quarter of 2016, an award of 15,000 Restricted Shares, to
vest (subject to the condition set forth in Paragraph 8.D. below) upon the
execution of a binding agreement during Executive’s employment with Affinity for
the sale of Affinity or substantially all of Affinity’s assets (the
“Transaction”) at a price (or net asset valuation) of $22.50 per share or
greater. Should acquisitions or dispositions by Affinity prior to the
Transaction materially alter the value of Affinity’s assets such that the $22.50
per share price is no longer an appropriate benchmark as determined in the sole
discretion of the Board, the parties agree to negotiate in good faith an
appropriate adjustment to the per share price; provided that in the event of an
acquisition of all or substantially all of the common stock or assets of
Affinity at a price of less than $22.50 per share, then all such Restricted
Shares will be cancelled and forfeited.
C.    In the first quarter of each of 2016, 2017 and 2018, an award of 80,000
Stock Options having the following vesting schedule and conditions:




2

--------------------------------------------------------------------------------





(1)     40,000 of the Stock Options to vest ratably in thirds subject to the
condition set forth in Paragraph 8.D. below on March 31 of each of the three
consecutive calendar years following the date of the respective award; and
(2)     Up to 40,000 of the Stock Options to vest ratably and conditionally in
thirds by no later than March 31 of each of the three consecutive calendar years
following the date of the respective award, with the actual date of vesting, the
applicable conditions (based on performance objectives disclosed to Executive no
later than the end of the first quarter of the calendar year for which they
apply), and Executive’s complete or partial satisfaction of the conditions (and,
therefore, the number of Stock Options that vest based on performance) to be
determined by the Compensation Committee in its sole and absolute discretion and
subject to the condition set forth in Paragraph 8.D. below.
D.    Except as provided in Paragraph 11.A. below, in order for any part of the
LTIP awards set forth in this Paragraph 8 to vest, Executive must remain
employed by Affinity through the scheduled date of vesting
9.Benefits. During Executive’s employment with Affinity, Executive shall be
entitled to participate in those employee benefit plans that Affinity may make
generally available to its similarly situated employees provided that Executive
otherwise meets the eligibility requirements of those plans. In addition,
Affinity will reimburse Executive for up to two months’ COBRA (as that term is
defined in Paragraph 11.B.2 below) premiums Executive pays to continue the
health care coverage provided by his previous employer.
10.Expenses. Affinity will reimburse Executive for all reasonable business
expenses that Executive incurs in connection with Executive’s performance of
duties for Affinity upon submission of satisfactory documentation and in
accordance with Affinity’s business expense reimbursement policy.
11.Termination. Either party may terminate Executive’s employment for any reason
upon giving written notice to the other party. Upon termination of Executive’s
employment for any reason, Executive shall be entitled only to payment of
Executive’s regular salary pro-rated through the termination date other than as
set forth in Paragraphs 11.A and B, below. Immediately upon the termination of
Executive’s employment, or upon Affinity’s request, Executive shall return to
Affinity all of its and its affiliates’ property in Executive’s possession or
under Executive’s control including, but not limited to, all Affinity documents,
keys, credit cards, computers, cell phones, electronic devices, computer
software, electronic information, Confidential and Proprietary Information (as
defined in Paragraph 12 below) and all copies thereof.
A.In the event of termination of Executive’s employment by Affinity without
Cause or termination of Executive’s employment by Executive for Good Reason, and
conditioned upon Executive’s execution of a full release of claims in a form
reasonably acceptable to the parties (the “Release”), Executive shall also be
entitled to receive the following severance benefits and accelerated vesting of
unvested LTIP awards in lieu of any compensation and benefits whatsoever:
(1)     continued payment of Executive’s base salary as of the effective date of
the termination of Executive’s employment (except that, in the event Executive’s
salary has been reduced and the reduction is a condition of Good Reason, then
the base salary for this purpose will be the base salary in effect immediately
prior to the reduction in base salary) for one year, such payments to commence
beginning with the first payroll date following the expiration of eight days
after Executive returns an executed copy of the Release to Affinity;
(2) the incentive bonus compensation that would have been paid to Executive
based on Affinity’s actual performance for the calendar year in which the
termination occurred, pro-rated to the date of termination, (or, if the
termination occurs in 2016, an amount equal to 60% of the base salary paid to
Executive in 2016), with such payment to be made in a lump sum on the earlier of
the date that annual incentive bonuses are paid to other Affinity executives or
March 15 of the calendar year following termination;




3

--------------------------------------------------------------------------------





(3)     continued participation in Affinity’s group medical plan pursuant to
COBRA and conditioned upon Executive’s timely election of continuation of
benefits, at Affinity’s expense until the earlier of (i) the last day of the
month in which the salary continuation described in Subparagraph 11(A)(1) above
ends and (ii) the date upon which Executive first becomes eligible for coverage
provided by any other entity following termination of employment hereunder
(irrespective of whether Executive actually enrolls in such coverage). Executive
shall provide Affinity with written notice of his eligibility for such other
entity’s coverage no later than three days before the date Executive becomes
eligible for such coverage; and
(4)    with respect to those Restricted Share or Stock Option awards that
Executive has received under the LTIP as of Executive’s employment termination
date in which the vesting conditions of the award are based solely upon a
vesting date, and not upon any performance objectives or EBITDA target, that
have not vested as of the employment termination date, will become immediately
vested and exercisable by Executive as of the effective date of the termination
of Executive’s employment.
B.For the purposes of Paragraph 11.A., above, the following terms have the
meanings ascribed to them below:
(1) “Cause” means one or more of the following:
(i)Executive’s breach of any material term of this Agreement;
(ii)Indictment of, or formal charge against, Executive for a felony or any other
offense which involves an act of embezzlement, misappropriation of funds, or
other conduct evidencing an act of moral turpitude, dishonesty or lack of
fidelity; or, Executive’s admission of having engaged in the same;
(iii)Payment (or, by the operation solely of the effect of a deductible, the
failure of payment) by a surety or insurer of a claim under a fidelity bond
issued for the benefit of Affinity reimbursing Affinity for a loss due to the
wrongful act, or wrongful omission to act, of the Executive;
(iv)Executive’s failure to obey the reasonable and lawful orders of an officer
or the Board or a direct supervisor;
(v)Executive’s misconduct or failure to discharge Executive’s duties
commensurate with Executive’s title and function;
(vi)The denial, revocation or suspension of a license, qualification or
certificate of suitability to the Executive by any Gaming Authority, or the
reasonable likelihood that the same will occur; or
(vii)Any action or failure to act by Executive that Affinity or its affiliate
reasonably believes, as a result of a communication or action by any Gaming
Authority or on the basis of Affinity’s or its affiliate’s consultations with
its legal counsel and/or other professional advisors, will likely cause any
Gaming Authority to: (a) fail to license, qualify and/or approve Affinity or its
affiliate to own and operate a gaming business; (b) grant any such licensing,
qualification and/or approval only upon terms and conditions that are
unacceptable to Affinity or its affiliate; (c) significantly delay any such
licensing, qualification and/or approval process; or (d) revoke or suspend any
existing license.
(2) “COBRA” means the federal Comprehensive Omnibus Budget Reconciliation Act of
1986, as amended.
(3)“Gaming Authority” means any governmental authority that holds regulatory,
licensing or permit authority over gambling, gaming or casino activities of
Affinity or its affiliates.
(4)“Good Reason” means the occurrence of any of the following without
Executive’s consent, provided that Executive has provided Affinity with written
notice of the applicable event within thirty (30)




4

--------------------------------------------------------------------------------





calendar days after Executive becomes aware of the occurrence thereof, and
Affinity has not cured (or, otherwise commenced steps reasonably designed to
result in a prompt cure) within thirty (30) calendar days thereafter if such
circumstance is curable:
(i) Executive’s title, position, status, authority, duties or responsibilities
as contemplated by this Agreement are materially diminished;
(ii) The material breach by Affinity of any provision of this Agreement
(including, but not limited to, a reduction in Executive’s base salary set forth
herein other than as set forth in Paragraph 6 above); or
(iii) Relocation by Affinity of Executive’s primary place of employment by more
than 50 miles from Affinity’s current headquarters in Las Vegas, Nevada.


Any termination of employment by Executive for Good Reason will only be
effective if the termination results in the Executive’s separation from service
(as defined under Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance promulgated thereunder (“Section 409A”)) from
Affinity within ninety (90) days after Executive gives Affinity written notice
of the applicable event that constitutes Good Reason.
12.Non-Disclosure and Use of Confidential and Proprietary Information. Executive
acknowledges and agrees that Executive’s employment by Affinity will result in
Executive’s exposure and access to confidential and proprietary information
including, but not limited to, management, administration, and accounting
systems, vendor and supplier costs, financial information, business and
marketing strategies, databases, formulas, and personal information about
Affinity, certain Shareholders of Affinity that employ or have contracted to
appoint Board representatives (collectively, with their affiliates, “Board
Shareholders”), and their respective owners, affiliates, principals, members,
officers, directors, and employees (“Confidential and Proprietary Information”)
which Executive did not have access to prior to Executive’s employment by
Affinity and which information is of great value to Affinity, the Board
Shareholders, and their respective owners, affiliates, principals, members,
officers, directors, and employees. Executive agrees that Executive shall not,
other than on behalf of Affinity or the Board Shareholders, at any time during
Executive’s employment with Affinity and thereafter, make available, divulge,
disclose, or communicate in any manner whatsoever to anyone including, but not
limited to, any person, firm, corporation, investor, member of the media, or
entity, any Confidential and Proprietary Information, or use any Confidential
and Proprietary Information for any purpose other than on behalf of Affinity or
the Board Shareholders, unless previously authorized to do so in writing by
Affinity's Chief Executive Officer and/or the authorized representative of the
Board Shareholder (“Authorized Board Representative”), as appropriate, required
by law or court order, or the Confidential and Proprietary Information has
become publicly available other than by reason of Executive’s breach of this
Agreement or of another individual’s or entity’s violation of an obligation not
to disclose such information. Should Executive be required by law or court order
to disclose any Confidential and Proprietary Information, Executive agrees to
give Affinity and/or the Authorized Board Representative, as appropriate and
permitted by law or court order, prompt notice so as to allow Affinity and/or
the Board Shareholders to challenge such application of the law or court order,
or otherwise to attempt to limit the scope of such disclosure. This Paragraph 12
applies to all Confidential and Proprietary Information of Affinity, its
affiliates, and the Board Shareholders, regardless of when such information is
or was disclosed to Executive.
13.Patents, Copyrights, Trademarks, and Other Property Rights. Any and all
inventions, improvements, discoveries, formulas, technology, administration and
accounting systems, processes, and computer software relating to Affinity’s or
the Board Shareholders’ businesses (whether or not patentable), discovered,
developed, or learned by Executive during Executive’s employment with Affinity
(“Intellectual Property”) are the sole and absolute property of Affinity and/or
a Board Shareholder and are “works made for hire” as that term is defined in the
copyright laws of the United States. Executive acknowledges and agrees that
Affinity and/or a Board Shareholder is the sole and absolute owner of all
patents, copyrights, trademarks, and other property rights to the




5

--------------------------------------------------------------------------------





Intellectual Property, Executive expressly disclaims any and all ownership
rights to such Intellectual Property, and Executive will fully assist Affinity
and/or the Board Shareholders to obtain the patents, copyrights, trademarks, or
other property rights to all Intellectual Property. Executive has been notified
by Affinity and understands that the foregoing provisions of this Paragraph 13
do not apply to an invention for which no equipment, supplies, facilities,
confidential, proprietary, or trade secret information of Affinity, its
affiliates, or the Board Shareholders was used and which was developed entirely
on Executive’s own time, unless the invention: (a) relates to the business of
Affinity, its affiliates, or the Board Shareholders or to their actual or
demonstrably anticipated research and development, or (b) results from any work
performed by Executive for Affinity, its affiliates, or the Board Shareholders.
14.Protective Covenants. During Executive’s employment and for a period of one
year after the termination of Executive’s employment with Affinity, irrespective
of the reason for termination, Executive agrees not to, directly or indirectly,
other than on Affinity’s behalf:
A.Induce or assist in the inducement of any individual away from Affinity’s, its
affiliates,’ the Board Shareholders’ or any of their respective portfolio
companies’ employ or from the faithful discharge of such individual’s
contractual and fiduciary obligations to serve Affinity’s, its affiliates,’ the
Board Shareholders’ or their respective portfolio companies’ interests with
undivided loyalty;


B.Induce or assist in the inducement of any individual or entity that provides
products or services to Affinity, its affiliates, or the Board Shareholders or
their respective portfolio companies to reduce any such products or services
provided to, or to terminate their relationship with, Affinity, its affiliates,
the Board Shareholders or their portfolio companies; or


C.Engage in any business activity, whether as an owner, partner, principal,
employee, consultant, or otherwise, that involves hospitality, gaming, or
casinos within a 150 mile radius of the location of any hospitality, casino, or
gaming business operated by Affinity or any of its affiliates (“Restricted
Area”), except that this Paragraph 14.B. does not preclude Executive from
working for a hospitality, casino, or gaming business that is located in Las
Vegas, Nevada and that abuts Las Vegas Boulevard between Russell Road and Sahara
Avenue (“Excluded Area”), provided that such hospitality, casino, or gaming
business is not affiliated in any way with any hospitality, casino, or gaming
business that is located within the Restricted Area.
For the avoidance of doubt, each of Paragraphs 14.A.-C. above are severable.
15.Non-Disparagement. Executive agrees not to engage in any conduct, or make any
statement in any form, that may disparage, defame, or otherwise diminish the
reputation of Affinity, the Board Shareholders, and their respective affiliates,
funds, products, services, owners, members, principals, investors, officers,
directors, employees, or their respective families.    
16.Injunctive Relief. Executive acknowledges and agrees that the covenants
contained in Paragraphs 12-15 above are reasonable in scope and duration, do not
unduly restrict Executive’s ability to engage in Executive’s livelihood, and are
necessary to protect Affinity’s and the Board Shareholders’ legitimate business
interests. Without limiting the rights of Affinity and/or the Board Shareholders
to pursue any other legal and/or equitable remedy available to it for any breach
by Executive of the covenants contained in Paragraphs 12-15 above, Executive
acknowledges that a breach of those covenants would cause a loss to Affinity
and/or the Board Shareholders for which they could not reasonably or adequately
be compensated by damages in an action at law, that remedies other than
injunctive relief could not fully compensate Affinity and/or the Board
Shareholders for a breach of those covenants and that, accordingly, Affinity
and/or the Board Shareholders shall be entitled to injunctive relief to prevent
any breach or continuing breaches of Executive’s covenants set forth in
Paragraphs 12-15 above, without the necessity




6

--------------------------------------------------------------------------------





of posting a bond. It is the parties’ intention that if, in any action before
any court empowered to enforce such covenants, any term, restriction, covenant,
or promise is found to be unenforceable, then such term, restriction, covenant,
or promise shall be deemed modified to the extent necessary to make it
enforceable by such court.
17.-Communication with Board Shareholders’ Investors and Prospective Investors.
Executive agrees not to knowingly contact any investor in a fund managed by any
of the Board Shareholders or any prospective investor that is considering
investing in a fund managed by any of the Board Shareholders. Should any such
investor or prospective investor contact Executive, Executive agrees to refrain
from communicating with that investor or prospective investor and will
immediately communicate to the appropriate Authorized Board Representative the
circumstances of the investor or prospective investor contact.
18.Mandatory Mediation and Waiver of Jury Trial. Executive agrees that prior to
initiating any legal action, all disputes and claims of any nature that
Executive may have against Affinity, its affiliates, or their owners, officers,
members, directors, or supervisory employees including, but not limited to, all
statutory, contractual, and common law claims (including all employment
discrimination claims), will be submitted first to mandatory mediation in Las
Vegas, Nevada, or at another mutually agreed-upon location, under the rules of
Judicial Arbitration and Mediation Services (“JAMS”), or under such other rules
as the parties may mutually agree. All information regarding the dispute or
claim or mediation proceedings, including any mediation settlement, shall not be
disclosed by Executive or any mediator to any third party other than Executive’s
advisors who first agree to maintain confidentiality of such information,
without the written consent of Affinity’s Chief Executive Officer, such consent
to not be unreasonably withheld, conditioned or delayed. In the event that
mediation does not resolve any dispute that Executive has with Affinity and
Executive proceeds to file a complaint in court, EXECUTIVE HEREBY WAIVES ANY
RIGHT TO A JURY TRIAL OF THAT DISPUTE.
19.Confidential Agreement. The terms of this Agreement are confidential.
Accordingly, other than as set forth in Paragraph 20 below, Executive agrees not
to disclose the terms of this Agreement to anyone other than to Executive’s
attorney, accountant, or spouse without the express written consent of
Affinity’s Chief Executive Officer or as otherwise required by law. Should
Executive disclose the terms of this Agreement to Executive’s attorney,
accountant, or spouse, or to another third party expressly approved by
Affinity’s Chief Executive Officer, Executive shall ensure that those
individuals abide by the confidentiality terms of this Paragraph 19.
20.Notification Obligations. Executive shall notify each individual, employer or
other entity with which Executive forms a business relationship of Executive’s
obligations under Paragraph 12 above. For one year after Executive’s employment
separation from Affinity, Executive also shall (a) promptly notify Affinity in
writing identifying each individual, employer, or other entity with which
Executive forms a business relationship and describing the nature of Executive’s
duties, responsibilities, and relationship with that individual, employer, or
entity; and (b) inform each individual, employer, or other entity with which
Executive forms a business relationship of Executive’s obligations under
Paragraph 14 above.
21.Cooperation. Subsequent to the termination of Executive’s employment and upon
Affinity’s request, Executive agrees to be reasonably available to provide
assistance to Affinity with respect to any legal issue that arose during or
involved the period in which Affinity employed Executive in which Executive has
pertinent information. Affinity will reimburse Executive for any reasonable
expenses that Executive incurs in providing such assistance. Should such
assistance require a significant portion of Executive’s time, Affinity and
Executive will confer to attempt to agree upon a reasonable rate of compensation
that Affinity will pay for Executive’s time.
22.Severability. In the event that any court having jurisdiction over this
Agreement determines that one or more of the provisions contained in this
Agreement shall be unenforceable in any respect, such provision shall be deemed
limited and restricted to the portions that are enforceable. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision.




7

--------------------------------------------------------------------------------





23.Assignment. The services rendered by Executive to Affinity are unique and
personal. Accordingly, Executive may not assign any of Executive’s rights or
delegate any of Executive’s duties or obligations under this Agreement. Affinity
may, upon written notice to Executive, assign this Agreement to a purchaser or
transferee of substantially all of the assets of Affinity.
24.Post-Employment Effectiveness. Executive expressly acknowledges that
Paragraphs 12-30 of this Agreement remain in effect after the termination of
Executive’s employment with Affinity.
25.Notices. All notices and other communications required or permitted under
this Agreement shall be deemed to have been duly given and made if in writing
and if served personally on the party for whom intended or by being mailed,
postage prepaid, certified or registered mail with return receipt requested, or
sent by a reputable overnight delivery service such as Federal Express or DHL
that tracks its deliveries, to the address shown below for each such party or
such other address as may be designated in writing hereafter by such party:
(A)    If to Affinity:        Affinity Gaming
3755 Breakthrough Way
Suite 300
Las Vegas, Nevada 89135
Attn: General Counsel
                
        (B)    If to Executive:        The most recent home address that
Affinity has on
                        file for Executive.


26.Waiver. Affinity’s waiver of a breach by Executive of any provision of this
Agreement or failure to enforce any such provision with respect to Executive
shall not operate or be construed as a waiver of any subsequent breach by
Executive of any such provision or of any other provision, or of Affinity’s
right to enforce any such provision or any other provision with respect to
Executive. No act or omission of Affinity shall constitute a waiver of any of
its rights hereunder except for a written waiver signed by Affinity’s Chief
Executive Officer.
27.Third Party Beneficiaries. Executive acknowledges and agrees that each Board
Shareholder is an express third party beneficiary of Executive’s obligations
hereunder and shall have full rights to enforce the terms of this Agreement
against Executive.
28.Governing Law. This Agreement shall in all respects be governed by the
substantive laws of the State of Nevada without regard to its or any other
state’s conflict of law rules.
29.Amendment. The terms of this Agreement may be modified only by a writing
signed by both Executive and Affinity’s Chief Executive Officer.
30.Section 409A. The parties agree that this Agreement is intended to comply
with the requirements of Section 409A or an exemption from Section 409A, and
shall be interpreted accordingly. To the extent that any provision in this
Agreement would otherwise result in Executive being subject to payment of tax,
interest, or any tax penalty under Section 409A, Affinity and Executive agree to
amend this Agreement in a manner that brings the Agreement into compliance with
Section 409A and preserves to the maximum extent possible the economic value of
the relevant payment or benefit to Executive. A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A. If Executive is a “specified
employee” within the meaning of Section 409A, any installment payment otherwise
due Executive during the first six months following Executive’s separation from
service that is not exempt from Section 409A either as separation pay or as a
short term deferral under Section 409A shall be held until and paid, without
interest, on the later of (i) the date that is six months after the effective
date of




8

--------------------------------------------------------------------------------





the separation from service or, if earlier, the date of death of the Executive
(in either case, the “Delayed Payment Date”), or (ii) the date or dates on which
such deferred compensation would otherwise be paid or provided in accordance
with this Agreement. All such amounts that would, but for this paragraph, become
payable prior to the Delayed Payment Date shall be accumulated and paid on the
Delayed Payment Date. Each payment under this Agreement shall be treated as a
separate payment for purposes of Section 409A.
31.Entire Agreement. This Agreement and the LTIP constitute the entire agreement
and understanding of the parties hereto with respect to the matters described
herein, and supersede any and all prior and/or contemporaneous agreements and
understandings, oral or written, between the parties.
32.Counterparts. This Agreement may be executed in counterparts, each of which
taken together shall constitute one and the same instrument. Facsimile or
electronic transmission of an executed counterpart of this Agreement shall be
deemed to constitute due and sufficient delivery of such counterpart, and such
signatures shall be deemed original signatures for purposes of enforcement and
construction of this Agreement.


EXECUTIVE AND AFFINITY EACH REPRESENT AND WARRANT THAT EACH HAS READ THIS
AGREEMENT, EACH UNDERSTANDS ITS TERMS, AND EACH AGREES TO BE BOUND THEREBY.


 
EXECUTIVE
 
AFFINITY GAMING
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ JEFFREY SOLOMON
By:
/s/ MICHAEL SILBERLING
 
 
Jeffrey Solomon
 
Michael Silberling
 
 
 
 
Chief Executive Officer
 
 
Dated: February 29, 2016
 
Dated: February 29, 2016
 











9